UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7205


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH RAY HUNTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:05-cr-00049-JPB-JES-1)


Submitted: November 21, 2017                                Decided: November 28, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Ray Hunter, Appellant Pro Se. Stephen Donald Warner, Assistant United States
Attorney, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Ray Hunter appeals the district court’s order denying his motion for

reconsideration of the court’s prior order denying Hunter’s motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012), because Hunter was sentenced as a

career offender. We have reviewed the record and find no reversible error. See United

States v. May, 855 F.3d 271, 274 (4th Cir. 2017) (noting that prohibition on a district

court’s consideration of a motion to reconsider a § 3582 order is not jurisdictional and is

waived if not invoked by the government). Accordingly, we affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                              AFFIRMED




                                            2